IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40929
                        Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

DANNY JAMES ANTOINE,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:96-CV-22
                       - - - - - - - - - -

                             June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Danny James Antoine, federal prisoner # 08011-035, appeals

the district court’s denial of his 28 U.S.C. § 2255 motion.

     Antoine argues that he was provided ineffective assistance

of counsel prior to pleading guilty because his counsel did not

file a motion to suppress.    Antoine must prove he was prejudiced

by his counsel’s alleged deficient performance by showing a

reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40929
                                -2-

trial.   See Hill v. Lockhart, 474 U.S. 52, 59 (1985).    Antoine

has not explained how he was prejudiced by his trial counsel’s

failure to file a motion to suppress.     The district court did not

err when it denied Antoine’s motion under 28 U.S.C. § 2255.

AFFIRMED.